DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the amendment filed on 5 February 2021.  Claims 1-25 have been cancelled.  Claims 26-44 have been added.  Claims 26-44 are currently pending and have been examined.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 recites the limitation "the mobile device” in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites “the mobile devise” and claim 35 is depending to claim 26.  However, claim 26 recites “a user computing device” do not included “the mobile device”.  Claim 35 contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.   For example, the disclosure of the applicants specification, see paragraph [0003],  consumer printing the offer at home and presenting the printout to a store clerk or by the consumer presenting the offer with a mobile device, like a cell   and paragraph [0005] of applicants specification discloses receiving, with one or more processors, from a remote user computing device, a geographic location of the user computing device; determining that the user computing device is in a cache geographic area in which information about potentially relevant geographically-targeted offers is to be predictively loaded into memory of the user computing device before the user requests the information about geographically-targeted offers.  Therefore, these two device seems two different devices and indefinite and unclear.  (See also MPEP 2173(E)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,229,434.  


17/064,676
10,229,434
26. (New) A method, comprising:
 receiving, with one or more processors, from a remote user computing device, a geographic location of the user computing device;
 determining that the user computing device is within a threshold distance or transit time to an offer-related location; 

 in response to the determination, sending, with one or more processors, the selected offer to the user computing device for storage in cache memory of the user computing device before the user requests the selected offer.
. (original) A method, comprising: 
receiving, with one or more processors, from a remote user computing device, a geographic location of the user computing device;
 determining that the user computing device is in a cache geographic area in which information about potentially relevant geographically-targeted offers is to be predictively loaded into memory of the user computing device before the user requests the information about geographically-targeted offers; 
selecting, with one or more processors, an offer from a repository of offers based on the selected offer being associated with the cache geographic area or a location in the cache geographic area; and
 in response to the determination, sending, with one or more processors, the selected offer to the user computing device for storage in cache memory of the user computing device before the user requests the selected offer.



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art or otherwise described in language that do not carry patentable weight.   17/064,676 differs from the patented by stating recites “within a threshold distance or transmit to an offer-related location” vs “in a cache 

Claims 26-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,984,451.  


17/064,676
10,984,451
26. (New) A method, comprising:
 receiving, with one or more processors, from a remote user computing device, a geographic location of the user computing device;
 determining that the user computing device is within a threshold distance or transit time to an offer-related location; selecting, with one or more processors, an offer from a repository of offers based on the selected offer being associated with the offer-related location; and

 in response to the determination, sending, with one or more processors, the selected offer to the user computing device for storage in cache memory of the user computing device before the user requests the selected offer.
. (original) A  tangible non-transitory, machine-readable medium soring instructions  that when executed by a computer system effectuate operation, comprising: 

 determining that the user computing device is in a cache geographic area in which information about potentially relevant geographically-targeted content is to be predictively loaded into memory of the user computing device before the user requests the information about geographically-targeted content; 
selecting, with one or more processors, an offer from a repository of content based on the selected offer being associated with the cache geographic area or a location in the cache geographic area; and
 in response to the determination, sending, with one or more processors, the selected content to the user computing device for storage in cache memory of the user computing device before the user requests the selected content.


Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of ordinary skill in the art or otherwise described in language that do not carry patentable weight.   17/064,676 recites “offer” vs “and content”17/064,676 differs from the patented by stating recites “within a threshold distance or transmit to an offer-related location” vs “in a cache geographic area in which information about potentially relevant geographically-targeted content is to be predictively loaded into memory of the user computing devise before the user request the information about geographically-target offers”.  While the wordings are different, however do not result in a patentable distinction, in either case.  17/064,676 ‘s another major difference in the language by the lack of “predictively loaded into memory of the user computing devise before the user request the information about geographically-target offers”.  The omitted limitation is deemed as irrelevant in the in concept it does not participate and/or lined to another step in a patentable manner.   Further, it is widely known in the art that, in order to effectively preserve record for future reference and/or  predictively loaded into memory of the user computing devise before the user request the information about geographically-target offers is merely a routine work contemplated by one or ordinary skill in the art.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 26-33 are method, and claims 36-44 are system.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 26-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A- Prong 1:  independent claims 26 and 36 recite the limitation determining that the computing devices is within a threshold  distance or transit time to an offer-related location.  This limitation as drafted, is a process that under its broadest reasonable interpretation, covers selecting and sending offers that is relevant geographic area, which is a method managing human interaction advertising, marketing or sales activity or behaviors.    The mere nominal recitation of a generic processor and memory do not take the claims out of the method or organizing human interaction grouping.  Thus, the claim recite an abstract idea.  
Step 2A- Prong 2:  the claims recite additional limitation of receiving the location of the computing devise and sending the selected offer and processor for performing the determining and selecting steps.  The receiving and sending steps from to user device are recited at a high-level of generality (i.e. as general means of receiving  data for use in the determining step and sending data in response of selecting data), an amount to mere data gathering which is a form of insignificant extra-solution activity.  The processor that performs the determining and selection steps is also recited as high-level of generality, and merely automates the determining and selecting steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor, memory and user devices). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, memory and user devices). 
Step 2B:  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processor, memory and user devices is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIPTechs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving and sending steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 27, 29, 32- 34, 39, 41 and 44, these claims recite limitation that further define the same abstract idea noted in claims 26 and 36.     This claim do not contain any further 

Dependent claims 28, and 40, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.     In addition, they recites the additional elements of obtaining and sending a barcode and barcode type to user computing device for image generation routing to generate an image of the barcoded.   The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Dependent claims 30, and 42, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.  In addition, they recites the additional elements of profiling a plurlity of geographic are as having inadequate wireless connective based on report from plurality of other user devices indicting failed attempt to access content related to offer while in respect ones of the plurality of geographic area and creating at least on offer-related location in response to the profiling, which fails within method of organizing human activity.   The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Dependent claims 31, and 43, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.  In addition, they recite the additional elements of obtaining associating and sending information via API.     The claimed API recited at a high level of generality and are merely invoked as tools to perform instructions to apply the exception 
Dependent claims 35, 37 and 38, these claims recite limitation that further define the same abstract idea noted in claim 26 and 36.  In addition they recite additional limitation of receiving sending form and to the mobile device.  The mobile devise in both steps recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using a generic computer component.  Even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26, 27,  29-43 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Dusig et al (US Pub., No., 2013/0018701 A1) in view of Brunner et al (US Pub., 2009/0150218 A1)

	With respect to claims 26 and 36, Dusig teaches a method and a system, the method comprising: 
receiving, with one or more processors, from a remote user computing device, a geographic location of the user computing device (Fig. 4, 405, discloses receiving a location associated  with a mobile device, Fig. 11, paragraph [0096], discloses receiving location associated  with a mobile devices , a server 305 may receive the location  , the location may include coordinates , address   ) ; 
determining that the user computing device is within a threshold distance or transit time to an offer-related location (Fig. 4, 410, determining at least one offer to complete at least on task based at least in part of the location , paragraph [0066], discloses a threshold distance selected by a vendor …, clothing company D has selected a threshold distance of 100 feet, the application 365 may identify Clothing Company D as a vendor whose task offer may be delivered to the user… and paragraph [0097], discloses determining at least one offer to complete at last one task base at least in part on the location ..,  a vendor task offer application may query a storage repository 318 for task offer associate  with vendor  with at least one enterprise  located with a threshold  distances of the mobile device); and 
(Fig. 4, 420 discloses sending the at least one offer the mobile device and paragraph [0098] discloses sending at least one offer to the mobile device).
Dusig teaches the above elements including, with one or more processors, an offer from a repository of offers based on the selected offer being associated with the offer-related location (paragraph [0098], discloses the server may identify takes offer based on behavioral information about user, identify task offer associated with the vendor and identify takes offer directed to user, in the user’s demographic group and identify offer based on user profile information ..).  Dusig is silent the corresponding identified offer and sent to the user devise is   selecting after identified.  
However, Brunner selecting a promotional offer (paragraph [0007], discloses selection promotional offer identifier based on the location identifier and preference information  ...).  Therefore, it would have been obvious to the one ordinary skill in the art the time of effective filing date to modify the identified offer of Dusig with the process of selecting of local promotion offer of interested to a consumer of Brunner in order to provide a promotional offer to the user of the mobile devise based on the interest location, transaction history and purchase power of a consumer using the mobile communication devise 102 (see Brunner paragraph [0020]).  

With respect to claims  27 and 39, Dusig in view of Brunner teaches elements of claims 26 and 36, furthermore, Dusig teaches the method wherein sending the selected offer comprises: sending content describing the selected offer, wherein the content describing the selected offer (paragraph [0073], discloses send description of the task offers to the mobile devices, each description  may include the name of the vender, the address of the vendor’s…  and paragraph [0146], discloses send descriptions of the research programs to the mobile devise 1050, each description may include the name of the vendor, the address of the vendor’s enterprise, and/or an amount of compensation for completing the research  requested by vendor )   is smaller than content that is sent when another user requests the same offer outside of the context of a request to cache content (paragraph [0069], discloses the application may identify one of the task offer based on the user profile.., vendor may have task offer with different sets of task[ smaller then content that is sent when user request] when another or user with different  demographic …, and paragraph [0075], discloses the user may enter a symbol corresponding to the task offer (e.g., the number of the task in a list)).
With respect to claims 29 and 41, Dusig in view of Brunner teaches elements of claims 26 and 36, furthermore, Dusig teaches the method wherein selecting the offer comprises: selecting a plurality of offers, including the offer, based on a record of offers previously redeemed by other users in the offer-related location or based on a record of offers previously redeemed by the user (Figs. 6, 9, discloses Fig. 13, 1308, disclose transmit a list of consumer reward program to mobile devices).
With respect to claims 30 and 42, Dusig in view of Brunner teaches elements of claims 26 and 36, furthermore, Dusig teaches the method  comprising: before receiving the geographic location, profiling a plurality of geographic areas as having inadequate wireless connectivity based on reports from a plurality of other user devices indicating failed attempts to access content related to offers while in respective ones of the plurality of geographic areas, and (paragraph [0089], discloses the mobile devices 350  cannot communication..  with server may store data from a user   insufficient signal strength from the cellular network interruption in service in a telecommunication…,  network…  and paragraph [0132], discloses obtain the geographic location of the mobile device .., determine the coordinates of the source of the signal [adequate wireless connectivity]) .
With respect to claims 31 and 43  Dusig in view of Brunner teaches elements of claims 26 and 36, furthermore, Dusig teaches the method wherein sending the selected offer comprises: obtaining a plurality of application program interface (API) request responses, at least one of the responses including the offer, at least some of the responses including a plurality of offers responsive to the respective API request; associating a description of each API request with the respective response; and sending the composed responses, the description of each API request, and the association between the description of each API request and the respective response to the user computing device(paragraph [0088], discloses interface for all request for data, paragraph [0090], discloses a task offer associated  with vendor ..,paragraph [0069], discloses the application may identify one of the task offer based on the user profile.., vendor may have task offer with different sets of task[ smaller then content that is sent when user request] when another or user with different  demographic …, and paragraph [0075], discloses the user may enter a symbol corresponding to the task offer (e.g., the number of the task in a list)).
With respect to claims 32 and 44, Dusig in view of Brunner teaches elements of claims 26 and 36, furthermore, Dusig teaches the method   wherein:
(paragraph [0011], discloses an offer including at least one task, offer information may include identification the offer, a selection identifying offer and paragraph [0015] discloses a barcode, the capture identification may include the product identification code[ single-use]) ); 
the method comprises: 
after selecting the offer, designating, in memory, the instance of the single-use offer as reserved, but not redeemed(paragraph [0016], discloses storing by the processor the capture information in memory) ; and 
receiving a request for the single-use offer from a different user computing device(paragraph [0068], discloses select task offers associated with retailers for alcoholic beverages [single-use offer]); and 
sending one of the other instances of the single-use offer to the different user computing device in response to the instance of the single-use offer being designated as reserved(Fig. 4, 420 discloses sending the at least one offer the mobile device and paragraph [0098] discloses sending at least one offer to the mobile device).
With respect to claim 33, Dusig in view of Brunner teaches elements of claim 26, furthermore, Dusig teaches the method comprising:  wherein: the selected offer is a single-use offer having a single-use offer code corresponding to an instance of the single-use offer and different from other instances of the single-use offer(paragraph [0011], discloses an offer including at least one task, offer information may include identification the offer, a selection identifying offer and paragraph [0015] discloses a barcode, the capture identification may include the product identification code[ single-use]) ); 
 the method comprises: 
after selecting the offer, designating, in memory, the instance of the single-use offer as reserved(paragraph [0016], discloses storing by the processor the capture information in memory) ; and 
after sending the selected offer, receiving an indication from the user computing device that the single-use offer was not redeemed(Fig. 4, 420 discloses sending the at least one offer the mobile device,   paragraph [0098] discloses sending at least one offer to the mobile device and paragraph [0287], discloses  provide selection the acceptance ).
 receiving an indication from the user computing device that the single-use offer was removed or expired from cache memory; and in response to at least one of the indications, designating the single-use offer as not being reserved (paragraph [0275], discloses timestamp within the metadata ..).
With respect to claim 34, Dusig in view of Brunner teaches elements of claim 26, furthermore, Dusig teaches the method comprising: after sending the selected offer, and after losing and then regaining a network connection with the remote user computing device, receiving a report indicating whether the offer was presented to the user while the network connection was lost (paragraph [0291], discloses facilitating a connection between the resource provider and a computing devices).
 35, Dusig in view of Brunner teaches elements of claim 26, furthermore, Dusig teaches the method  comprising: receiving request from the mobile device for offers when the mobile device has wireless connectivity (paragraph [0049], discloses a network interface 118 can be included in the computing devices 100.., wireless network and paragraph [0119], discloses the network can be a wireless network.., implementation the network ca be a cellular network) ; and  sending one or more offers to the mobile device in response to the request(paragraph [0073], discloses send description of the task offer to the mobile devices  305).
With respect to claim 37, Dusig in view of Brunner teaches elements of claim 36, furthermore, Dusig teaches the method wherein: receiving a geographic location comprises receiving data by which a cellular carrier of the user computing device is identified(paragraph [0007], discloses telephone networks, wide area network e.g., the internet, cellular networks, etc.).
With respect to claim 38, Dusig in view of Brunner teaches elements of claim 36, furthermore, Dusig teaches the method wherein: receiving a geographic location comprises receiving data by which a mobile device model of the user computing device is identified (paragraph [0132], discloses obtain the geographic location of the mobile device .., determine the coordinates of the source of the signal).

Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dusig et al (US Pub., No., 2013/0018701 A1) in view of Brunner et al (US Pub., 2009/0150218 A1) and further view of Evans et al (US Pub., 2008/0133366 A1) 

With respect to claims 28 and 40 , Dusig in view of Brunner teaches elements of claims 26 and 36, furthermore, Dusig teaches the method wherein sending the offer (Fig. 4, 415, discloses sending the at least one offer to the mobile devise 415) comprises:  Dusig teaches the above elements including task involve scanning a barcode, the task offer may require the mobile devices 350 to include a scanner and/or a camera (paragraph [0072]), scan and interpreted machine-readable data from a variety of optical machine-readable dat repression including, in some examples, a barcode, matrix barcode 2D barcode, quick response (QR) code ..,(paragraph [0213]) and Brunner teaches user select and delivered promotional offers to the mobile consumers (paragraph [0052]) and the mobile communication device  may transmit a promotional offer or coupon to a POS reader in order to receive a discount).  Nevertheless, Dusig failed to teach the corresponding barcode/QR code of Dusig is generated at a user devices based obtained a barcode number and barcode type and the corresponding promotional offer or coupon transmitted to a POS reader of   in view of Brunner includes a barcode generated at user computing device based on obtained barcode number and barcode type.   
However, Evans teaches obtaining a bar code number and a bar code type of the offer (Fig. 5, 200 discloses receive barcode numbers paragraph [0030], discloses retrieves the numbers corresponding to the coupon and provides the as barcode number to barcode generator components ); and sending the bar code number and the bar code type to the user computing device without sending an image of the bar code, wherein the bar code number and bar code type 
The following prior arts applied in this office action: 

Dusig et al (US Pub., No., 2013/0018701 A1) discloses a method may include receiving, at a mobile computing device from a server via a network, survey information, where the survey information may include data capture instructions. The method may further include presenting, on a display of the mobile computing device, the data capture instructions and a control for capturing data.  
Brunner et al (US Pub., 2009/0150218 A1) discloses the system enables a consumer to receive promotional offers using a mobile communications device. The mobile communications device includes a client application that enables the consumer to assign preference levels associated with promotional offer categories. 

Evans et al (US Pub., 2008/0133366 A1) discloses a customer relation management data store stores the customer data containing the buying patterns of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682